Case 3:15-cv-01143-BJD-PDB Document 225 Filed 11/16/18 Page 1 of 3 PageID 10355



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


  WINN-DIXIE STORES, INC. and
  BI-LO HOLDINGS, LLC,
                                                     Case No. 3:15-cv-01143-J-39-BJD-PDB
                                   Plaintiffs,

              v.

  SOUTHEAST MILK, INC., et al.,

                                   Defendants.


                      UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

              Defendant Dairy Farmers of America, Inc. (“DFA”), respectfully moves for an order

 permitting the law firm of Williams & Connolly, LLP to withdraw as its counsel. In support of

 the Motion, DFA states:


              1.    DFA’s lead counsel in this matter is W. Todd Miller of the law firm Baker &

 Miller, PLLC.

              2.    DFA is also represented by Cindy A. Laquidara of Akerman LLP.

              3.    Steven R. Kuney and Carl R. Metz of Williams & Connolly were admitted pro hac

 vice to represent DFA as additional counsel in this matter. Effective at the end of 2018, Mr. Kuney

 is retiring from active practice. In anticipation of Mr. Kuney’s retirement, DFA seeks permission

 for Williams & Connolly to withdraw as its co-counsel. DFA will continue to be represented in

 this matter by Mr. Miller, Ms. Laquidara and their respective law firms.

                                      RULE 3.01(g) CERTIFICATION

          Pursuant to Local Rule 3.01(g), Defendants certify that they conferred in good faith with

 Plaintiffs' counsel and they do not oppose this Motion.


 47017250;1
Case 3:15-cv-01143-BJD-PDB Document 225 Filed 11/16/18 Page 2 of 3 PageID 10356




              WHEREFORE, DFA respectfully requests that this motion be granted and Williams &

 Connolly be permitted to withdraw as its counsel.



  DATED: November 16, 2018               Respectfully submitted,



                                         By: /s/ Cindy A. Laquidara

                                         Cindy A. Laquidara
                                         Florida Bar No. 394246
                                         AKERMAN LLP
                                         50 North Laura Street, Suite 3100
                                         Jacksonville, FL 32202
                                         Telephone: (904) 798-3700
                                         Facsmile: (904) 798-3730
                                         Email: cindy.laquidara@akerman.com

                                         Attorneys for Defendants National Milk Producers
                                         Federation; Southeast Milk, Inc.; Dairy Farmers of
                                         America, Inc.; Land O’Lakes, Inc.; and Agri-Mark, Inc.


                                         W. Todd Miller
                                         District of Columbia Bar No. 414930
                                         Lucy S. Clippinger
                                         New York Bar No. 5105796
                                         BAKER & MILLER PLLC
                                         2401 Pennsylvania Avenue, NW, Suite 300
                                         Washington, DC 20037
                                         Telephone: (202) 663-7820
                                         Facsimile: (202) 663-7849
                                         tmiller@bakerandmiller.com
                                         lclippinger@bakerandmiller.com

                                         Steven R. Kuney
                                         District of Columbia Bar No. 253286
                                         Carl R. Metz
                                         District of Columbia Bar No. 490663
                                         WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street NW
                                         Washington, DC 20016
                                         Telephone: (202) 434-5000


                                                  2
 47017250;1
Case 3:15-cv-01143-BJD-PDB Document 225 Filed 11/16/18 Page 3 of 3 PageID 10357



                                         Facsimile: (202) 434-5029
                                         skuney@wc.com
                                         cmetz@wc.com

                                         Attorneys for Defendant Dairy Farmers of America, Inc.


                                   CERTIFICATE OF SERVICE
          I certify that on November 16, 2018, I electronically filed the foregoing with the Clerk of

 Court pursuant to the Administrative Procedures for Electronic Filing in Civil and Criminal

 Cases of this Court by using the CM/ECF System, which will send a notice of electronic filing to

 all counsel of record.

                                                       /s/ Cindy A. Laquidara
                                                       Attorney




                                                   3
 47017250;1
